Citation Nr: 9923537	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as result of exposure to Agent Orange.

3.  Entitlement to service connection for liver dysfunction, 
to include as a result of exposure to Agent Orange.

4.  Entitlement to service connection for diabetes, to 
include as a result of exposure to Agent Orange.

5.  Entitlement to service connection for a disability as the 
result of exposure to asbestos.

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 until 
August 1966 and from July 1967 until September 1985.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 of the Louisville, Kentucky Regional 
Office (RO) which denied service connection for peripheral 
neuropathy, liver dysfunction and diabetes, to include as 
result of exposure to Agent Orange, as well as service 
connection for PTSD and a disability due to exposure to 
asbestos.


FINDINGS OF FACT

The claims for service connection for peripheral neuropathy, 
liver dysfunction and diabetes, to include as result of 
exposure to Agent Orange, PTSD and a disability due to 
exposure to asbestos are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims for service connection for peripheral neuropathy, 
liver dysfunction and diabetes, to include as result of 
exposure to Agent Orange, PTSD and a disability due to 
exposure to asbestos are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that although he was exposed to enemy 
fire many times during combat, he did not fear for his life 
at that time, but now has nightmares because he thinks that 
he may have killed a fellow soldier while in Vietnam.  It is 
maintained that he now suffers from PTSD on account of that 
incident.  The appellant contends that difficulties, 
including loss of grip strength and weakness of the upper and 
lower extremities began within a year of his leaving Vietnam 
for which service connection for peripheral neuropathy is 
warranted.  He avers that he has a great deal of jaundice as 
a result of liver dysfunction and has recently become insulin 
dependent due to diabetes.  It is contended that peripheral 
neuropathy, liver dysfunction and diabetes may all be 
attributable to the Agent Orange that he was exposed to while 
stationed in Vietnam.  The veteran also asserts that he had 
exposure to asbestos throughout his military career as the 
result of repairing airplanes which utilized that material in 
the heating ducts. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
diabetes becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 ( West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998)  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1998). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor. 38 C.F.R. § 3.304(f) (1998).

There is a statutory presumption that certain diseases are 
the result of exposure to an herbicide in service.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1998).  The inclusion of certain diseases, as opposed to 
others, within the list of presumptive disorders reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41,368-41, 371 (1996).  The pertinent 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. §§ 3.307(a)(6), 3.307(d) are 
met, even though there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1998). 

Asbestosis is typically manifested many years later than 
exposure; the latent period varies from 10 to 45 or more 
years between first exposure and the development of the 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.68(b)(2) (Change 3, Sept. 21, 1992) (hereinafter "M21-1).  
The clinical diagnosis of asbestosis requires a history of 
exposure as well as radiographic evidence of parenchymal lung 
disease.  M21-1, 7.69(c).  

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

Factual background

1.  Service connection for diabetes, peripheral neuropathy, 
liver dysfunction, and a condition manifested by asbestosis.

The service medical records show no treatment for peripheral 
neuropathy, diabetes, liver dysfunction, or a condition 
related to asbestos exposure during service.  Upon 
examination in July 1985 for retirement from active duty, the 
veteran's lower and upper extremities, lungs and chest, and 
endocrine system were evaluated as normal.  A glucose level 
of 120 was noted and no abnormality on chest X-ray was 
observed later that month.  Upon postservice VA examination 
in November 1985, the lungs were reported to be clear, and no 
findings with respect to the endocrine system were noted.  
Neurologic evaluation indicated that sensation and reflexes 
were normal.  

Records from Our Lady of the Way Hospital dated in August 26, 
1996 show that the veteran sought emergency treatment after 
striking his right foreleg against a footrest while stepping 
up into a van during the course of his employment.  He was 
subsequently admitted for a contusion and hematoma with 
cellulitis of the right leg.  He underwent evacuation of the 
hematoma the following day whereupon it was reported that a 
large amount of blood clots was removed. 

Records from the Pikeville Methodist Hospital dated August 
28, 1996 were received showing that the veteran was admitted 
for an expanding hematoma on his right shin subsequent to 
treatment for blood clots.  On this occasion, he indicated 
that he had injured his right leg after falling on an island 
edge while working at home.  It was reported that he had a 
history of noninsulin-dependent diabetes, but no history of 
ischemic changes, leg pain, numbness, tingling or any 
neurological deficit in any lower extremity.  On physical 
examination, the lungs were clear and the abdomen was soft, 
obese and nontender.  It was reported that there was a normal 
neurological examination of the right lower extremity, as was 
the rest of the physical evaluation. 

The appellant was afforded a VA examination in March 1997 and 
stated that he sometimes thought he had an Agent Orange 
exposure neuropathy when he released his clutch on something, 
because he had occasional numbness in his arms and legs, 
especially when driving.  Upon physical examination, he 
veteran indicated that he had a little numbness in the left 
hand and that it had been like that for years.  The chest was 
clear to auscultation.  Upon neurologic evaluation, there was 
no gross motor or sensory deficit.  Following physical 
examination, diagnoses included paresthesia to the left hand, 
chronic.  


2.  Service connection for PTSD.

The veteran's service administrative records reflect that he 
served in Vietnam between March 1968 and August 1969 with 
military occupational specialties of crew chief and 
maintenance supervisor.  His DD Form 214 shows that he 
received numerous awards and decorations, including the 
Vietnam Gallantry Cross with Palm.  

The service medical records reflect that the veteran was 
treated on a number of occasions for depression.  He 
underwent a VA examination in November 1985 and reported 
experiencing worsening depression which he described as 
feelings of dysphoria, an anhedonic mood, irritability, 
tiredness, lack of energy, sleep disturbance, insomnia, and a 
sense of worthlessness, hopelessness, helplessness and 
difficulty in concentrating.  Following mental status 
examination, a diagnosis of dysthymic disorder was rendered.  
Service connection for dysthymia was established by rating 
action dated in June 1986. 

The veteran filed a claim for service connection for PTSD in 
October 1996.  He was afforded a VA examination for PTSD 
purposes in January 1997 and indicated that since Vietnam, 
his biggest problem had been thoughts relating to "a 
friendly kill during the TET Offensive."  He related that 
his unit had taken fire from the perimeter at that time and 
that a "new kid was shot."  The veteran stated that even 
though he was fired at on a regular basis, and was subject to 
frequent mortar and rocket attacks, he did not fear for his 
life and had felt "invulnerable."  His current complaints 
were noted to be a constant fear of crowds, paranoia, 
recurrent nightmares that he had killed someone, or being 
trapped and being mixed up with the dead, and buried alive.  
He said that he had difficulty maintaining a relationship 
with his second wife and indicated that he had some violent 
temper swings.  He stated that he preferred to be alone.  The 
veteran's personal and social history was elicited and a 
mental status examination was conducted.  Pertinent diagnoses 
of nightmare disorder, generalized anxiety disorder and 
depression, not otherwise specified, were rendered.  

The appellant underwent VA examination in March 1997 
primarily for evaluation of the joints whereupon a 
comprehensive review of other systems was accomplished.  
Following examination, a psychiatric diagnosis of history of 
dysthymia was rendered.

Analysis

Initially, the Board points out that diabetes mellitus was 
not shown in service.  It is also noted that although private 
clinical records in August 1996 indicated that the appellant 
had a history of diabetes mellitus, it is not demonstrated 
that the disease was clinically evident within one year of 
retirement from active duty.  Moreover, there exists no 
competent clinical evidence relating diabetes to service.  
Consequently, service connection for such may not be accorded 
on a direct or presumptive basis.  See 38 U.S.C. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As well, the Board has carefully considered the statements of 
the appellant that Agent Orange played a role in the 
development of diabetes mellitus.  Significantly, however, no 
medical evidence has been received which definitively shows 
that an association exists between the development of 
diabetes and exposure to Agent Orange.  The record reflects 
that there is no competent medical evidence of record which 
establishes a nexus relationship between current 
symptomatology in this regard and service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As a lay person who is 
untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As to this matter, 
the record simply does not contain any competent evidence in 
the form of medical records or a medical opinion which in any 
way tends to show that diabetes was incurred in, or that it 
was occasioned by Agent Orange exposure.  

The Board observes that while the appellant now claims that 
he also has peripheral neuropathy, liver dysfunction and a 
condition due to exposure to asbestos, a careful review of 
the clinical record reveals no verification of a diagnosis 
pertaining to any of these disorders to date.  He has not 
presented any private clinical records identifying any of 
these disabilities, nor has any disease processes referable 
thereto been indicated on VA examination.  Moreover, left 
hand paresthesia has not been related to service by competent 
evidence.  As well, although the veteran is shown to have 
served in Vietnam, the requirements of 38 C.F.R. § 3.304(f) 
for service connection for PTSD, to include a clear diagnosis 
of the condition have not been fulfilled.  In this regard, it 
must be pointed out to the veteran that a claim for service-
connection must be accompanied by evidence which establishes 
that he currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  Consequently, the appellant's own assertions that he 
now has PTSD, peripheral neuropathy, liver dysfunction and a 
condition due to exposure to asbestos which are of service 
onset do not constitute cognizable evidence upon which to 
reach the merits of these matters in the absence of clinical 
demonstration of current disability.

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  
Without the requisite competent evidence reflecting that the 
veteran has diabetes of service onset or Agent Orange 
exposure, or that he indeed has peripheral neuropathy, liver 
dysfunction, a condition due to exposure to asbestos or PTSD, 
he has not met his burden of submitting evidence that his 
claims for service connection for such are well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appellant's claims for entitlement to 
service connection for diabetes, peripheral neuropathy, liver 
dysfunction, a condition due to exposure to asbestos and PTSD 
are found to be not well-grounded, and the appeals based 
thereon must be denied.  See Edenfield v. Brown, 8 Vet.App. 
384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support these appeals.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for peripheral neuropathy, 
liver dysfunction and diabetes, to include as result of 
exposure to Agent Orange, PTSD and a disability as the result 
of exposure to asbestos are not well grounded; the appeals 
are thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

